DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 does not end with a period, please add a period to the end of claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4-5 disclose “a cooling control system”.  It is unclear how this differentiates from “the controller” present in claim 3 (for which claims 4-5 are dependent).  According to the Specification in paragraph 0050, “In some examples, control circuitry 24 includes a dedicated cooling control system which receives control inputs from the user interface 28”.  From claim 3, the controller can “receive control signals to activate the cooling system”.  From claim 4, the cooling control system can “receive inputs from one or more sensors, a user interface, or a vehicle control system”.  It is unclear if there is any specific difference between the controller and the cooling control system and, therefore, will be examined as interchangeable. 
Claim 6 recites the limitation "the auxiliary generator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the clutch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2019/102451 by Farhi et al. (Farhi hereinafter) with reference below to US 2020/0324616 (the US Publication of WO2019/102451).

Regarding claim 1, Farhi discloses an auxiliary compressor control system [see at least Figure 1] comprising: an auxiliary compressor [see at least Figure 1, (150)] selectively driven by an auxiliary engine [see at least Figure 1, (152)]; and one or more conduits connected to the auxiliary compressor [see at least Figure 1, (154b) and (156b)], the auxiliary compressor to selectively [see at least Figure 1, (140a) and (140b); paragraphs 0020-022] pump fluid through a coolant loop [see at least Figure 1, (30) to (80)] of a cooling system [see at least Figure 1, (30)] integrated within a vehicle [see at least abstract] via the one or more conduits [see at least Figure 1, (154b) and (156b)], wherein the cooling system is connected to a vehicle compressor [see at least Figure 1, (50)] driven by a vehicle engine [see at least Figure 1, (20)].

Regarding claim 2, Farhi discloses the auxiliary compressor control system as defined in claim 1, further comprising one or more valves [see at least Figure 1, (140a) and (140b)] configured to selectively channel fluid from one of the auxiliary compressor or the vehicle compressor through the coolant loop [see at least paragraphs 0020-0022].

Regarding claim 3, Farhi discloses the auxiliary compressor control system as defined in claim 1, further comprising a controller [see at least Figure 1, (110)] to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; and control the auxiliary engine or the auxiliary compressor based on the control signals [see at least Figure 3].

Regarding claim 4, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the cooling system comprises a cooling control system [see at least Figure 1, (110)] 

Regarding claim 5, Farhi discloses the auxiliary compressor control system as defined in claim 4, wherein the cooling system comprises a cooling control system to generate the control signals based on the received inputs [see at least Figure 3, (310)].

Regarding claim 6, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller further comprises a memory storage device [the definition of a controller includes memory and a processor] that includes a list of threshold power characteristic values [see at least Figure 5, (515), (525) and (555)] corresponding to a power allocation scheme [see at least Figure 5] for one or more auxiliary devices including the auxiliary compressor, the auxiliary generator, a battery charger [see at least Figure 5, (510)], or a welding-type power output.

Regarding claim 7, Farhi discloses the auxiliary compressor control system as defined in claim 6, wherein the controller is further configured to: receive power characteristics corresponding to the one or more auxiliary devices [see at least Figure 5, (510)]; compare the received power characteristics to the list of threshold power characteristics [see at least Figure 5, (515) and (525)]; and adjust power output to one or more of the one or more auxiliary devices based on the comparison [see at least Figure 5, (530)].



Regarding claim 9, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is operable to control the clutch to activate to drive the auxiliary compressor in response to the control signals [see at least paragraphs 0025 and 0125].

Regarding claim 10, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is further configured to: receive control signals to deactivate the cooling system [see at least Figure 3, (380)-(384)]; receive data that the vehicle compressor is not being driven by the vehicle engine [see at least Figure 3, (385) or (301)]; and control the engine to drive the auxiliary compressor based on the control signals [see at least Figure 3, (320)-(360)].

Regarding claim 11, Farhi discloses the auxiliary compressor control system as defined in claim 1, wherein the controller is further operable to receive vehicle engine state information from a vehicle control system [see at least Figure 3, (385) or (301)].

Regarding claim 12, Farhi discloses the auxiliary compressor control system as defined in claim 3, wherein the controller is further operable to transmit or receive information to or from the vehicle control system via a wired or a wireless communications interface [see at least Figure 1, dash lines to controller (110)].

Regarding claim 20, Farhi discloses an auxiliary compressor control system [see at least Figure 1] comprising: an auxiliary compressor [see at least Figure 1, (150)] selectively driven by an auxiliary engine [see at least Figure 1, (152)]; one or more conduits connected to the auxiliary compressor [see at least Figure 1, (154b) and (156b)], the auxiliary compressor to selectively pump fluid [see at least paragraphs 0020-0022] through a coolant loop [see at least Figure 1, (30) to (80)] of a cooling system [see at least Figure 1, (30)] via the one or more conduits [see at least Figure 1, (154b) and (156b)], wherein the cooling system is connected to a primary compressor [see at least Figure 1, (50)] driven by a primary engine [see at least Figure 1, (20)]; and a controller [see at least Figure 1, (110)] to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; receive control signals to activate the auxiliary compressor [see at least Figure 3, (315)]; and control the auxiliary engine to drive the auxiliary compressor based on the control signals [see at least Figure 3, (320)-(360)].

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0324616 (previously published as WO2019/102451) by Farhi et al. (Farhi hereinafter) in view of US 2012/0085830 by Sundhar.

Regarding claim 13, Farhi discloses a power system comprising: 
Farhi fails to specifically disclose an enclosure (although it is fully believed that all components are within an engine compartment).  However, Sundhar discloses this limitation [see at least Figure 1A; paragraph 0011].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to enclose the components of the power system to protect these components from environmental elements, thus increasing the longevity and reliability of the components.

Regarding claim 14, Farhi in view of Sundhar teaches the power system as defined in claim 13.


Regarding claim 15, Farhi in view of Sundhar teaches the power system as defined in claim 14.
Farhi discloses wherein the one or more valves comprise a connector to secure or remove the one or conduits to the coolant loop [see at least paragraph 0020].

Regarding claim 16, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Sundhar discloses further comprising a belt to operatively link the clutch to a shaft of the auxiliary compressor [see at least paragraph 0018].

Regarding claim 17, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses further comprising an energy storage device [see at least Figure 1, (40)] to provide mechanical power to drive the auxiliary compressor [see at least paragraph 0116].

Regarding claim 18, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses further comprising a controller [see at least Figure 1, (110)] to control the auxiliary engine or the auxiliary compressor when the vehicle compressor is not being driven by the vehicle engine [see at least Figure 3].

Regarding claim 19, Farhi in view of Sundhar teaches the power system as defined in claim 13.
Farhi discloses wherein the controller is further configured to: receive control signals to activate the cooling system [see at least Figure 3, (310)]; receive data that the vehicle compressor is not .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lavrich et al. (US 2020/0231041) discloses a cooling system with a primary compressor and secondary compressor.
Koberstein et al. (US 2018/0281556) discloses a cooling system with an ICE driven compressor and a secondary electric driven compressor.
Connell et al. (US 2018/0086181) discloses a cooling system with multiple compressors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836